Title: To James Madison from Joseph Jones, 25 May 1783
From: Jones, Joseph
To: Madison, James


Dr. Sir.
Richmd: 25th. May 1783.
After resting at home two days I set out for this place where I arrived on Tuesday last and took my seat in the House some days before my Colleague, who made his appearance for the first time yesterday. my arrival was seasonable with respect to a Bill then before the House for Postponing the collection of the Taxes for the ease of the people untill December next, that, as it was said by Mr. H——y who supported the measure, they might enjoy a short respite from bearing the burthen of Taxes a kind of holy day to rejoice more cheerfully on the glorious termination of the War. this Bill was by order to be considered that day in a Comitee of the whole and I was in time to give such information to the Comtee: as to induce them to come to no conclusion then but to rise and ask leave to sit again that they might have an opportunity before they determined the que[sti]on to hear the contents of the proceedings relative to that subject which might be daily expected from Congress. A Bill which was called by some an exclusion bill was also before the House and has since passed the Delegates its object is the rendering Members of Congress in future ineligible to the legislature. I expect it will also obtain the assent of the Senate. You will be under no difficulty in discovering the policy of this Bill. It was proposed in the Comtee. of the House to reduce the number to three but the question was determined in the negative. the Laws agt. the importation of British merchandize are repealed and their Vessells have been permitted to land their Cargoes. A revision of the Salaries of the officers of Government was under considerat[ion] of a Committee yesterday. a small majority continued the 1000. £ P ann. to the Governor, the privy Councillors reduced to 2400. £. The Judges of the Court of Chancery could in the Com: be raised to only 400 each whether as much will be allowed the Judges of the General Court and of the Admirilty I have some doubt especially the latter as Z——h J——hn——n and his adherents are for reductions. The plan of Congress for obtaining funds from the States was laid before the House and read the day before yesterday. this System appears to me at present to have more friends than Enemies, and I think the former will increase the latter diminish. I may however be mistaken in my Conjecture and the result of our deliberations on it may prove that I am so, for you are not to learn how fickle and variable the conduct of this Body has been in this business. as a further proof of it I will only mention that when I came here I found a bill had been ordered in to reenact the 5 PCt. Some, R. H. L. and his adheren[ts] are opposed to the measure. others, who are opposed in part, dislike the clause declaring the act irrevocable and that the State is not to have credit for the surplus of Tax beyond her quota of the annual demand, if there shod. be a surplus. these are a kind of neutrals upon the whole, which each side hopes to gain. they express their wish to support the measure, but these objects repel them. the chief of these I have yet found out are J. T——yl——r and G——e N——l ——s. these are also strong advocates for a revision of the scale for loan office certificates. for the measure P. H——y, the Sp——k——r and several other respectable members. That part of the Delegates Letter as respected the Treaty of Commerce with Great Britain was refd. to the Com: on Trade with instruction to make a speedy report, which was done yesterday morning as an instruction to our Delegates in Congress. It proposed only entering into a treaty upon liberal & generous principles reserving a right to give bounties on Tonnage &c.: the Rept. not pleasing the House a debate ensued, which terminated in a Commitm[ent] of it to a Com: of the whole, into which the House was immediatly resolved. a large field was then opened and great commercial knowledge or rather a want of it displayed. finding the business taking the turn it did, and likely to be delayed and at last, perhaps, produce instructions rather hurtfull than usefull I took the liberty to recommend a short instruction to the purport of that you will receive I did this from a knowledge that something similar was the object of Congress and the best that at present and speedily could be given. a general concurence ensued, the other motions withdrawn and the one sent you passed immediately and unanimously. The Officers of our line and of Genl. Clarks regiment have presented Memorials stating that they understand the Lands on the Cumberld. reserved for the Officers has been great part of it (the best of the lands) taken up by others, that it was greatly short of the quantity necessary to answer the purpose and requesting a district of Country on the N. Wt. of the Ohio to be assigned them. th[ere] appears a general disposition to gratify them. I could wish if any thing is or is meant to be done in Congress respecting our Cession we shod. be informed of it withot. delay.
Sr. Guy Carletons conduct respecting the Negro prop[erty] is considered by many here as a departure from the provision[al] articles, and will be made use of to justify a delay in paying the British debts.
The Treasurer informs me a remittance to the Delegates has been made since I came away of £100[0] also of £200 to yourself on acct. of the balance due. un[til] an account is returned to him of the distribution of the sums remitted our accouts cannot be closed. you w[ill] therefore attend to this. pray make my Complts. to the Gent: of our Delegation and the Ladys of your fami[ly.] with real esteem
I am Yr. friend
Jos: Jon[es]
P.S. No letter from you this post. the notion of a Convent[ion] seems for the present to be laid aside. the Seal & Letter for the president of the College is committed to the care of Mr. Wyt[he] who takes his departure for Williamsburg today being the last of the Chancery Session.
